Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO2013104616) with corresponding U.S Pub. No. 20150027458 (for citation) in view of Brady (GB 2491356).
Regarding claim 13, Grant discloses an aerosol generating article, comprising: 
a first section having a combustible heat source and an aerosol-forming substrate (a rod illustrated by reference sign 20 of figs. 1 and 2); 
and a second section having a tubular element defining a recess at one end of the second section (a removable cap illustrated by reference sign 30 of figs. 1 and 2).  Since the second section (removable cap) can be connected and separable from the first section wherein the tubular element can be placed over the combustible heat source such that the combustible heat source is at least partially received in the recess (see fig. 3), wherein the first section is upstream of the second section when the first section and second section are connected, wherein the tubular element is at least partially open at both ends thereof, such that air may be drawn along the aerosol generating article through the tubular element, and wherein the tubular element is either at a downstream end of the second section, such that the recess forms a mouth end cavity of the aerosol generating article when the first section and second section are connected, or the tubular element is at an upstream end of the second section and forms a transfer element of the aerosol generating article when the first section and second section are connected (see figs.1-3 and [0092]).
Since the removable cap disclosed by Grant is functional/mechanical equivalents with the claimed wherein the first section and second section are integrally connected at a region of weakness, the first section and second section being separable at the region of weakness to enable the tubular element to be placed over the combustible heat source, such that the combustible heat source is at least partially received in the recess.  Grant also discloses the removable cap maybe circumscribed by tipping paper and or outer wrapper ([0060] [0092]) (corresponding to an example of the special definition of integrally connected as described in [0121] of the specification of the instant application and the claimed feature “wherein the first section and the second section are integrally connected by a component forming part of both the first section and the second section”).  Therefore, the disclosure of Grant’s filter paper (33, fig. 4) meets the claimed integral connection wherein the first section and the section are integrally connected by a component (filter paper) forming part of both the first section and the second section.
Furthermore, Brady discloses using a weakness region to remove a first section and a second section (see Abstract and fig. 1); showing that it’s known in the art to remove first section and a second section with a weakness region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a weakness region as taught by Brady for removing the first section and a second section in the device of Grant.
Regarding claim 14, Grant discloses the tubular element is arranged such that, when the combustible heat source is received in the recess, the tubular element extends along substantially an entire length of the combustible heat source (see fig. 3).  
Regarding claim 15, Grant discloses the tubular element is arranged such that, when the combustible heat source is ignited and received within the recess, the tubular element sufficiently restricts a supply of air to the combustible heat source so that the combustible heat source is extinguished by the tubular element [0106].  
Regarding claim 16, Grant discloses the tubular element is dimensioned such that, when the combustible heat source is received within the recess, there is a frictional fit between an inner surface of the tubular element and an outer surface of the combustible heat source (fig. 3 and [0106]).  Furthermore, if the frictional fit cannot be determined by fig. 3, it would have been obvious that it is a frictional fit between the inner surface of the tubular element and an outer surface of the combustible heat source since the tubular element is configured to sufficiently restrict a supply of air to the combustible heat source.
Regarding claim 17, Grant discloses an inner surface of the tubular element comprises a non-combustible material ([0027] [0028]).  
Regarding claim 18, Grant discloses the non-combustible material is a ceramic [0028].  
Regarding claim 19, Grant discloses the tubular element comprises a heat reactive material that is configured to deform in response to heat from the combustible heat source when the combustible heat source is received in the recess such that the tubular element fits tightly against the combustible heat source to restrict an air supply to the combustible heat source [0031].  
Regarding claim 22, Grant discloses the region of weakness is a line of weakness (see fig. 1).  
Regarding claim 23, Grant discloses the first section and the second section are circumscribed by a wrapper, and wherein the region of weakness comprises a weakness formation provided in the wrapper (see fig. 1).  
Regarding claim 24, Grant discloses the weakness formation comprises a plurality of perforations in the wrapper, the plurality of perforations circumscribing the aerosol generating article (see fig. 1 and Abstract).  
Regarding claims 25-26, Since Grant discloses the second section comprises a filter with length of 10 mm [0092] and the second section is at least more than double the length of the filter (see figs. 1-3).  Therefore, claimed location of the region of weakness is overlapping with the disclosure and it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed ranges.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO2013104616) with corresponding U.S Pub. No. 20150027458 (for citation) in view of Brady (GB 2491356) as applied to claim 19 above and further in view of Bandyopadhyay (U.S Patent No. 5286775).
Regarding claim 20, Grant discloses the heat reactive material but does not expressly disclose the material is an intumescent material.  Bandyopadhyay discloses intumescent material uses as flame retardant material (column 5, lines 36-42).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick intumescent material as a flame retardant material.
Regarding claim 21, Bandyopadhyay discloses the heat reactive material comprises a heat-shrink material as flame retardant material (column 3, lines 6-15).  
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant (WO2013104616) with corresponding U.S Pub. No. 20150027458 (for citation) in view of Brady (GB 2491356) as applied to claim 13 above and further in view of Mironov (U.S Pub. No. 20150013697).  Grant does not expressly disclose a noncombustible substantially air-impermeable barrier disposed between a downstream end of the combustible heat source and an upstream end of the aerosol-forming substrate.  Mironov discloses a noncombustible substantially air-impermeable barrier disposed between a downstream end of the combustible heat source and an upstream end of the aerosol-forming substrate [0098] [0185] [0196] in order to isolate the combustible heat source from air drawn through the smoking article.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the barrier as taught by Mironov for the isolation of the combustible heat source from air drawn through the smoking article.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that term “integrally connected” excludes discrete first and second sections which are held together by friction or by fastening means, such as glue or a threaded connection.  The first and second sections are joined by a component forming part of both the first section and the second section.  For example, the first section and second section may be integrally connected by a wrapper forming part of both the first and second sections.  Furthermore, Applicant argues that Grant does not teach an aerosol-generating article comprising first and second sections that are integrally connected, wherein the second section comprises a tubular element that a recess at one end, as recited in independent claim 13. That is, Grant neither teaches nor suggests an aerosol-generating article having two such integrally connected sections. The Examiner's assertion that "Grant also discloses the removable cap maybe circumscribed by tipping paper and or outer wrapper ([0060] [0092]) (corresponding to an example of the special definition of integrally connected as described in [0121] of the specification of the instant application)" is based on an improper interpretation. Applicant's explicit definition, quoted above, clearly notes that "[t]he term "integrally connected" excludes discrete first and second sections which are held together by friction or by fastening means, such as glue or a threaded connection", which prohibits the Examiner's interpretation and attempts to read these claim features on Grant. The rejections are improper and should be withdrawn for at least this reason.  This argument is not persuasive because it seems Applicant defines “integrally connected” to excludes friction, fastening means, glue or threaded connection and therefore the wrapper of Grant would be excluded.  However, the example of the instant application discloses using a wrapper to join the first and second sections together.  Therefore, using a wrapper to join sections together seems to fit the Applicant’s explicit definition.  If the Applicant still believes that the explicit definition prohibits the Examiner’s interpretation that a wrapper can be used to join the first and second sections together, then it is requested that the Applicant explains how the disclosed wrapper (a component that connect the first section and second section) of the instant application hold the sections together without using friction or by fastening means, such as glue or a threaded connection.
As explained above, the disclosure of Grant’s filter paper (33, fig. 4) meets the claimed integral connection wherein the first section and the section are integrally connected by a component (filter paper) forming part of both the first section and the second section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747